DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “sensor to_convert” in L21.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 & 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is are not clear with respect to what applicant is claiming.  The claim does not clearly set forth the metes and bounds of the patent protection desired.  Claim 23 recites “[...] to couple the device to a computing device”, and this limitation is unclear because the claim does not positively recite the electronic device interface coupled to a computing device.  Is the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 10-12, 17, 18 & 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US2013/0118899).
Regarding claim 1, Chen et al. teach a device, comprising: 
a testing cassette (100) comprising: 
an input port (see annotated Fig. 1B); 
a microfluidic channel comprising: 
a first pathway (see annotated Fig. 1B) extending from the input port to a first sensor area (126b); 
a second pathway (see annotated Fig. 1B) extending from the input port to a second sensor area (126c), wherein the first pathway and second pathway extend in opposite directions (see annotated Fig. 1B), the first pathway to allow a blood sample to flow from the input port to the first sensor area and the second pathway to allow 
a micro-fabricated integrated sensor (110) comprising: 
a first electrode (102) in the first microfluidic channel at the input port (¶ 0023), 
a first electrode (102) in the first pathway at the input port (¶ 0023), 
a second electrode (103) in the first sensor area, (¶ 0023) and 
a third electrode (104) in the second sensor area (¶ 0023), wherein the micro-fabricated integrated sensor is to measure an electrical signal passing through the blood sample (¶ 0030+); and 
a processor (330) in electrical communication with the micro-fabricated integrated sensor to convert the measured electrical signal into a characteristic of the blood sample (¶ 0032-0033), wherein the measured electrical signal is an impedance signal (¶ 0032) and wherein the processor is to display an impedance profile based on the electrical signal from insertion of the blood sample to the input port (see ¶ 0031 for example).

    PNG
    media_image1.png
    460
    1101
    media_image1.png
    Greyscale

With regard to limitations in claims 1, 10-12, 16, 23 & 26 (e.g., “[...] to convert the measured electrical signal into a characteristic of the blood sample, [...] to display an impedance profile based on the electrical signal from insertion of the blood sample to the input port”, “[...] to send the characteristic of the blood sample to a storage device for storage”, “[...] to: determine a first property of the measured electrical signal before coagulation and a second property of the measured electrical signal during coagulation, wherein an onset of coagulation is detected by a change in slope of the electrical signal; and convert at least one of the first property and second property to a characteristic of the blood sample”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the 

Regarding claims 7, 10-12, 17, 18 & 26, modified Chen et al. teach the device:
7. The device of claim 1, wherein the characteristic is hematocrit; health, size, or shape of red blood cells; or combinations thereof (¶ 0032).  
10. The device of claim 1, wherein the processor is to send the characteristic of the blood sample to a storage device for storage (a diagnostic device 300 comprising a microprocessor 330 inherently teaches a storage device such as a computer readable memory, see Fig. 3).  
11. The device of claim 1, the processor to: determine a first property (i.e., hemoglobin concentration & hematocrit) of the measured electrical signal before coagulation and a second property (i.e., blood clotting time) of the measured electrical signal during coagulation, wherein an onset of coagulation is detected by a change in slope of the electrical signal (¶ 0024, 0032-0034); and convert at least one of the first property and second property to a characteristic of the blood 
12. The device of claim 11, wherein during converting, the processor uses both the first property and the second property (¶ 0032-0033).  
17. The device of claim 1, wherein the first pathway and the second pathway extend directly opposite each other (see annotated Fig. 1B).  
18. The device of claim 1 wherein the first pathway ends at the first sensor area (see Fig. 1B for example).  
26. The device of claim 1. wherein the processor is capable of determining a coagulation time from the measured electrical signal (¶0006-00010+).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2013/0118899).
Regarding claim 19, Chen et al. fail to teach the first sensor area is between 1000 µm2 and 2000 µm2.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al. with the first sensor area is between 1000 µm2 and 2000 µm2 to accommodate the sample being tested. 

Claims 2, 9, 16, 20 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2013/0118899) in view of Shameed Sait et al. (474/CHE/2015, PCT/US2015/038316, the rejection is referring to US 20180003614).
Regarding claims 2, 9, 16, 20 & 25, Chen et al. do not explicitly teach the device wherein the input port comprises silicon; wherein the cassette further comprises a transport mechanism comprising a thin film resistor; wherein the sensor measures the electrical signal passing through the blood sample; wherein the device is a handheld mobile device; wherein the testing cassette is detachable from the handheld mobile device.  
Shameed Sait et al. teach a device, comprising: 
a testing cassette (1010) comprising: 
an input port (1018); 
a first microfluidic channel (i.e., channel of 1134) extending from the input port (1018) to a first sensor area (e.g., left sensing area (constriction 1140) of the micro-fabricated integrated sensors 1138 of multiple sensing regions 1135, Figs. 12-14 & ¶ 0069+); 
a second microfluidic channel (i.e., channel of 1162) extending from the input port (1018) to a second sensor area (e.g., right sensing area (constriction 1140) of the micro-fabricated integrated sensors 1138 of multiple sensing regions 1135, Figs. 12-14 & ¶ 0069+), wherein the first microfluidic channel and second microfluidic channel extend in opposite directions (see Fig. 13 for example), the first channel to allow a blood sample (¶ 0026+) to flow from the input port to the first sensor area and 
a micro-fabricated integrated sensor (1130) comprising: 
a first electrode (one of 1141, 1143, 1145), 
a second electrode (one of 1141, 1143, 1145) in the first sensor area (see Fig. 14 for example), and a third electrode (one of 1141, 1143, 1145) in the second sensor area (see Fig. 14 for example), wherein the sensor is to measure an electrical signal passing through the blood sample as the blood sample (¶ 0044+); and 
a processor (106) in electrical communication with the micro-fabricated integrated sensor to convert the measured electrical signal into a characteristic of the blood sample (¶ 0029-0033+); and 
wherein the input port comprises silicon (¶ 0068);  
wherein the micro-fabricated integrated sensor measures impedance (¶ 0036+);  
wherein the characteristic is hematocrit; health, size, or shape of red blood cells; or combinations thereof (¶ 0034+);  
wherein the electrical signal is at least one of voltage and impedance (¶ 0104);  
wherein the cassette further comprises a transport mechanism comprising a thin film resistor (1160, ¶ 0077-0080+);  
wherein the processor is to send the characteristic of the blood sample to a storage device for storage (108, ¶ 0032+);  
the processor to: perform coagulation tests, such as coagulation rate calculation of the blood sample (¶ 0048, 0112+);
wherein the sensor measures the electrical signal passing through the blood sample (¶ 0036-0037+);  
wherein the first channel and second channel extend directly opposite each other (see Fig. 12 for example);  
wherein the first channel ends at the first senor area (see Fig. 11 for example);
wherein the device is a handheld mobile device (100 ¶ 0026+); 
wherein the testing cassette is detachable from the handheld mobile device (¶ 0054, 0106); and 
wherein the processor is to determine a coagulation time from the measured electrical signal (¶ 0048+).
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al. to construct the input port comprising silicon (Shameed Sait et al. ¶ 0068) as silicon is notoriously well known in the analytical art as excellent choices for a substrate, because silicon is inert and readily available.  Additionally, the selection of a known material based upon its suitability of intended use would have been within the skill of the art, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) & see MPEP 2144.07.  

Regarding claims 9 & 16, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al. with the cassette further comprises a transport mechanism comprising a thin film resistor (Shameed Sait et al. 1160, ¶ 0077-0080+) to move fluid through microfluidic channel and through constrictions across 

Regarding claims 20 & 25, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al. to be a handheld mobile device (Shameed Sait et al. ¶ 0026+); wherein the testing cassette is detachable from the handheld mobile device (Shameed Sait et al. ¶ 0054, 0106) for portability.

Claims 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2013/0118899) in view of Valencia et al. (US 2017/0328882).
Regarding claims 21 & 22, Chen et al. teach the device comprising a micro-sized device (¶ 0027).  However, Chen et al. do not explicitly teach the device wherein the device takes no more than 1 microliter of blood, or the device takes no more than 100 picoliters of blood.

Valencia et al. teach a device (100), comprising: 
a testing cassette (e.g., microfluidic chip 202) comprising: 
an input port (e.g., 204); 
a first microfluidic channel (251-1/226-1) extending from the input port to a first sensor area (area of the sensor 231-1); 
a second microfluidic channel (251-2/226-2) extending from the input port (204) to a second sensor area (area of the sensor 231-2), wherein the first microfluidic channel and second microfluidic channel extend in opposite directions (see Fig. 2 for example), the first channel to allow a blood 
a micro-fabricated integrated sensor comprising: 
a first electrode (231-1) in the first sensor area (see Fig. 2), and 
a second electrode (231-2) in the second sensor area (see Fig. 2), wherein the sensor is to measure an electrical signal passing through the blood sample (¶ 0008+); and 
a processor (110) in electrical communication with the micro-fabricated integrated sensor to convert the measured electrical signal into a characteristic of the blood sample (¶ 0029), wherein the measured electrical signal is an impedance signal and wherein the processor is to display an impedance profile based on the electrical signal from insertion of the blood sample to the input port, through primary hemostasis, and to secondary hemostasis of the blood sample (¶ 0029-0033+); and
wherein the input port comprises silicon (¶ 0019);  
wherein the characteristic is hematocrit; health, size, or shape of red blood cells; or combinations thereof (¶ 0030-0033);  
wherein the cassette further comprises a transport mechanism comprising a thermal resistor (0034);  
wherein the processor is to send the characteristic of the blood sample to a storage device for storage (114);  
the processor to: determine a first property of the measured electrical signal before coagulation and a second property of the measured electrical signal during coagulation, wherein an onset of coagulation is detected by a change in slope of the electrical signal; and convert at least one of the first property and second property to a characteristic of the blood sample (¶ 0030-0033);  
wherein during converting, the processor uses both the first property and the second property (¶ 0010-0012, 0030-0033);  
wherein the first channel and the second channel extend directly opposite each other (see Fig. 2);  
wherein the first channel ends at the first sensor area (see Fig. 2);  
wherein the device takes no more than 1 microliter of blood (¶ 0010);  
wherein the device takes no more than 100 picoliters of blood (¶ 0010);  
wherein the device is powered through an electronic device interface comprising a bus connected to a computing device (¶ 0014, 0020);  
wherein the bus is a universal serial bus (USB) (¶ 0014, 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the device of Chen et al. with the device takes no more than 1 microliter of blood; wherein the device takes no more than 100 picoliters of blood, as taught by Valencia et al. (¶ 0010), to provide a highly sensitive system for detecting the various stages of the coagulation cascade (Valencia et al. ¶ 0038) that uses minimal sample. 

Claims 23 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2013/0118899) in view of Valencia et al. (US 2017/0328882) and/or Yan et al. (US 2014/0014509).
Regarding claims 23 & 24, Chen et al. teach the device comprising a microprocessor (330) used for calculating the response signal and rendering results of the HCT and the prothrombin time; and a display unit (336) used for displaying inspected results of the HCT and the prothrombin time from the microprocessor (330).  However, Chen et al. do not explicitly teach the device of claim 1, wherein the device comprises an electronic device interface capable of coupling the device to a computing device, wherein the electronic device interface is a universal serial bus (USB).

See Valencia et al. supra.

Yan et al. teach a device, comprising: 
a testing cassette (202) comprising: 
a microfluidic channel (210) connecting an input port (212) at a first end to at least one sensor area (e.g., first portion area 218) at a second end, the channel (210) is to allow a blood sample (104) to flow from the input port to the at least one sensor area (see ¶ 0030 & Figs. 1-2 for example); 
at least two electrodes (e.g., first electrode 216, second electrode 220); and 
a micro-fabricated integrated sensor (e.g., device 302, electrical connections 308), wherein when an electrical potential difference (108) is applied over the blood sample (¶ 0027+), the sensor is capable of measuring, over a duration of time 
a processor (316) capable of correlating the measurement function to a characteristic of the blood sample (¶ 0041+); and  
wherein the micro-fabricated integrated sensor comprises an impedance (¶ 0046) based microchip (¶ 0041);
wherein the electrical signal is at least one of voltage and impedance (¶ 0046);
wherein the cassette further comprises a transport mechanism comprising at least one of a capillary force and a thin film resistor (¶ 0030); 
wherein the processor is capable of sending the correlated measurement function to a storage device (e.g., computer readable media 318) and store thereon the correlated measurement function (¶ 0038-0039);  
an electronic device interface (324) comprising a bus connected to a computing device (328, ¶ 0042); and  
wherein the bus is a universal serial bus (USB) (¶ 0042).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Chen et al., wherein the device comprises an electronic device interface capable of coupling the device to a computing device, wherein the electronic device interface is a universal serial bus (USB), as taught by Valencia et al. (¶ 0014, 0020), wherein the device comprises an electronic device interface capable of coupling the device to a computing device, wherein the electronic device interface is a universal serial bus (USB) (¶ 0014, 0020) and Yan et al. (¶ 0042), to access suitable application or communicate via the communication Id. at ___, 82 USPQ2d at 1396.  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings objections and 35 U.S.C. § 112 rejections 06/18/2021 have been withdrawn.
In response to the Applicant’s argument that Chen et al. fail to teach “wherein the first pathway and second pathway extend in opposite directions, [...] a first electrode in the first pathway at the input port”, Examiner disagrees.  Chen et al. teach, among other things, wherein the first pathway and second pathway extend in opposite directions (see annotated Fig. 1B), a micro-fabricated integrated sensor (110) comprising: a first electrode (102) in the first microfluidic channel at the input port (¶ 0023).

    PNG
    media_image1.png
    460
    1101
    media_image1.png
    Greyscale

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798